DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive.
Applicant argues that the reference Sato [US 2014/0353518 A1] in view of Miyamoto [US 2010/0038556 A1] and further in view of Yamashita [JP 2001-126630 A1] does not teach or discloses “ a pair of first electrodes for emitting an electron; a second electrode that defines a region in which the electron is enclosed and to which raw material gas is supplied, between the pair of first electrodes, and that has a hole portion through which an ion generated by collision between the electron and the material gas is extracted; an extraction electrode disposed apart from the second electrode along an extraction direction of the ion extracted from the second electrode so that a potential difference is formed between the second electrode and the extraction electrode; and an intermediate electrode disposed between the second electrode and the extraction electrode, wherein a first potential difference between the second electrode and the intermediate electrode is greater than a second potential difference between the second electrode and the extraction electrode.” (see page 7-16).
Examiner disagrees:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner maintains that the prior art of record still disclose the claim limitations, Stao in view of Miyamoto and further in view of Yamashita discloses an ion source device comprising: 
(Fig. 2, 3 and 5 & Paragraph [0063]); 
an extraction electrode (Fig. 2, 22) disposed apart from the arc chamber (Fig. 2, 7) along an extraction direction of the ion extracted (Paragraph [0030]) from the arc chamber (Fig. 2, 7) an intermediate electrode (Fig. 2, 20) disposed between the arc chamber (Fig. 2, 7) and the extraction electrode (Fig. 2, 22), 
a arc chamber (Fig. 2, 7) that defines a region in which the electron (Paragraph [0063]) is enclosed and to which raw material gas is supplied (Paragraph [0063]), between the pair of first electrodes (Fig. 2, 3 and 5 & Paragraph [0063]), and that has a hole portion (Fig. 2, 10) through which an ion generated by collision between the electron (Fig. 2, 6 & Paragraph [0063])and the material gas (Fig. 2, 17 & Paragraph [0063]) is extracted; 

    PNG
    media_image1.png
    817
    542
    media_image1.png
    Greyscale

Sato does not specify a second electrode
Miyamoto discloses a second electrode (Fig. 1, 22 & Paragraph [0027])

    PNG
    media_image2.png
    569
    482
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Sato with a second electrode for purpose of prolonging the lifetime of the internal conductor, and therefore that of the hot cathode as disclosed by Miyamoto (Paragraph [0006]).
[AltContent: arrow]
    PNG
    media_image1.png
    817
    542
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    569
    482
    media_image2.png
    Greyscale



Sato in view of Miyamoto does not specify wherein a first potential difference between the second electrode and the intermediate electrode is greater than a second potential difference between the second electrode and the extraction electrode. so that a potential difference is formed between the second electrode and the extraction electrode; and
Yamashita discloses wherein a first potential difference between the second electrode and the intermediate electrode is greater than a second potential difference between the second electrode and the extraction electrode. so that a potential difference is formed between the second electrode and the extraction electrode; (Fig. 1 & Paragraph [0014-22])

    PNG
    media_image3.png
    768
    552
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Sato with wherein a first potential difference between the second electrode and the intermediate electrode is greater than a second potential difference between the second electrode and the extraction electrode. so that a potential difference is formed between the second electrode and the extraction electrode; for purpose of improving the ion beam transport efficiency by suppressing divergence due to the space charge as disclosed by Yamashita (Paragraph [0001]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sato [US 2014/0353518 A1] in view of Miyamoto [US 2010/0038556 A1] and further in view of Yamashita [JP 2001-126630 A1].
In regards to claim 1. Stao in view of Miyamoto and further in view of Yamashita discloses an ion source device comprising: 
a pair of first electrodes for emitting an electron (Fig. 2, 3 and 5 & Paragraph [0063]); 
an extraction electrode (Fig. 2, 22) disposed apart from the arc chamber (Fig. 2, 7) along an extraction direction of the ion extracted (Paragraph [0030]) from the arc chamber (Fig. 2, 7) an intermediate electrode (Fig. 2, 20) disposed between the arc chamber (Fig. 2, 7) and the extraction electrode (Fig. 2, 22), 
a arc chamber (Fig. 2, 7) that defines a region in which the electron (Paragraph [0063]) is enclosed and to which raw material gas is supplied (Paragraph [0063]), between the pair of first electrodes (Fig. 2, 3 and 5 & Paragraph [0063]), and that has a hole portion (Fig. 2, 10) through which an ion generated by collision between the electron (Fig. 2, 6 & Paragraph [0063])and the material gas (Fig. 2, 17 & Paragraph [0063]) is extracted; 

    PNG
    media_image1.png
    817
    542
    media_image1.png
    Greyscale

Sato does not specify a second electrode
Miyamoto discloses a second electrode (Fig. 1, 22 & Paragraph [0027])

    PNG
    media_image2.png
    569
    482
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Sato with a second electrode for purpose of prolonging the lifetime of the internal conductor, and therefore that of the hot cathode as disclosed by Miyamoto (Paragraph [0006]).
[AltContent: arrow]
    PNG
    media_image1.png
    817
    542
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    569
    482
    media_image2.png
    Greyscale



Sato in view of Miyamoto does not specify wherein a first potential difference between the second electrode and the intermediate electrode is greater than a second potential difference between the second electrode and the extraction electrode. so that a potential difference is formed between the second electrode and the extraction electrode; and
Yamashita discloses wherein a first potential difference between the second electrode and the intermediate electrode is greater than a second potential difference between the second electrode and the extraction electrode. so that a potential difference is formed between the second electrode and the extraction electrode; (Fig. 1 & Paragraph [0014-22])

    PNG
    media_image3.png
    768
    552
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Sato with wherein a first potential difference between the second electrode and the intermediate electrode is greater than a second potential difference between the second electrode and the extraction electrode. so that a potential difference is formed between the second electrode and the extraction electrode; for purpose of improving the ion beam transport efficiency by suppressing divergence due to the space charge as disclosed by Yamashita (Paragraph [0001]).




In regards to claim 2. Sato in view of Miyamoto and further in view of Yamashita discloses the ion source device according to claim 1, wherein a potential of the second electrode is a positive potential (Miyamoto: Fig. 1, 22 & Paragraph [0027]), wherein a potential of the intermediate electrode is a negative potential (Yamashita: Fig. 1, 16), and wherein a potential of the extraction electrode is a ground potential (Sato: Fig. 2, 22).
In regards to claim 5. Sato in view of Miyamoto and further in view of Yamashita discloses the ion source device according to claim 1, further comprising: a vacuum box (Sato: Fig. 2, 116) in which the pair of first electrodes (Sato: Fig. 2, 3 and 5), the second electrode (Miyamoto: Fig. 1, 22 & Paragraph [0027]), the extraction electrode (Sato: Fig. 2, 22), and the intermediate electrode (Sato: Fig. 2, 20) are disposed.
In regards to claim 6. Sato in view of Miyamoto and further in view of Yamashita discloses the ion source device according to claim 5, further comprising: electromagnets that form a magnetic field (Sato: Paragraph [0029]) inside the vacuum box (Sato: Fig. 2, 116), wherein the electromagnets (Sato: Paragraph [0029]) are disposed in pair so that the vacuum box (Sato: Fig. 2, 116) is interposed therebetween.
In regards to claim 12. Sato in view of Miyamoto and further in view of Yamashita discloses the ion source device according to claim 5, wherein the second electrode (Miyamoto: Fig. 1, 22 & Paragraph [0027]) is supported by a support (Sato: Fig. 1, 104) with respect to the vacuum box (Sato: Fig. 2, 116), is disposed inside the vacuum box (Sato: Fig. 2, 116), and a gas molecule serving as the raw material gas (Sato: Fig. 2, 12 & Paragraph [0029]) is introduced into the second electrode (Miyamoto: Fig. 1, 22 & Paragraph [0027])  via a gas molecule flow path disposed in the support (Sato: Fig. 1, 104).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sato [US 2014/0353518 A1] in view of Miyamoto [US 2010/0038556 A1] in view of Yamashita [JP 2001-126630 A1] and further in view of Nissin [JP 8-7822 A]
In regards to claim 3. Sato in view of Miyamoto and further in view of Yamashita discloses the ion source device according to claim 1, further comprising: 
Sato in view of Miyamoto and further in view of Yamashita does not specify a potential adjustment unit that adjusts a potential of the intermediate electrode.
Nissin discloses a potential adjustment unit (An Electrode driving mechanism which performs a linear movement in a direction B & Paragraph [0009 & 0028-30]) that adjusts a potential of the intermediate electrode (Fig. 3 and 11, 21 and 51 & Paragraph [0009 & 0028-30]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Sato with a position adjustment unit that adjusts a position of the intermediate electrode to control a distance between the second electrode and the intermediate electrode for purpose of adjust the gap between the electrode and the plasma chamber as disclosed by Nissin (Paragraph [0030]).
In regards to claim 4. Sato in view of Miyamoto and further in view of Yamashita discloses the ion source device according to claim 1, further comprising: 
Sato in view of Miyamoto and further in view of Yamashita does not specify a position adjustment unit that adjusts a position of the intermediate electrode to control a distance between the second electrode and the intermediate electrode.
Nissin discloses a position adjustment unit (An Electrode driving mechanism which performs a linear movement in a direction B & Paragraph [0009 & 0028-30]) that adjusts a position of the intermediate electrode (Fig. 3 and 11, 21 and 51 & Paragraph [0009 & 0028-30]) to control a distance between the second electrode (a Chamber 11 and 52 & Paragraph [0009 & 0028-30]) and the intermediate electrode (Fig. 3 and 11, 21 and 51 & Paragraph [0009 & 0028-30]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Sato with a position adjustment unit that adjusts a position of the intermediate electrode to control a distance between the second electrode and the intermediate electrode for purpose of adjust the gap between the electrode and the plasma chamber as disclosed by Nissin (Paragraph [0030]).
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sato [US 2014/0353518 A1] in view of Miyamoto [US 2010/0038556 A1] in view of Yamashita [JP 2001-126630 A1] and further in view of OTA [US 2015/0187381 A1]
In regards to claim 7. Sato in view of Miyamoto and further in view of Yamashita discloses the ion source device according to claim 5, 
Sato in view of Miyamoto and further in view of Yamashita does not specify wherein the second electrode forms a cylindrical shape having a first center axis, and is disposed in the vicinity of a center inside the vacuum bod.
OTA discloses wherein the second electrode (Fig. 1, 104b) forms a cylindrical shape (Fig. 1, 101 & Paragraph [0044]) having a first center axis, and is disposed in the vicinity of a center inside the vacuum box (Fig. 1, C & Paragraph [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Sato with the second electrode forms a cylindrical shape having a first center axis, and is disposed in the vicinity of a center inside the vacuum bod for purpose of improve the recording density of the magnetic recording medium, it is preferable to reduce the flying height of the magnetic head and to increase the number of rotations of the magnetic recording medium as disclosed by OTA (Paragraph [0007]).
In regards to claim 8. Sato in view of Miyamoto and further in view of Yamashita and further in view of OTA discloses the ion source device according to claim 7, wherein the pair of first electrodes (Sato: Fig. 2, 3 and 5 & Paragraph [0063]) is disposed inside the vacuum box (Sato: Fig. 2, 116) so as to interpose the second electrode (Miyamoto: Fig. 1, 22 & Paragraph [0027]) therebetween in a direction along the first center axis (OTA: Fig. 1, C & Paragraph [0049]).

In regards to claim 9. Sato in view of Miyamoto and further in view of Yamashita and further in view of OTA discloses the ion source device according to claim 8, wherein both end surfaces along the first center axis (OTA: Fig. 1, C & Paragraph [0049] of the second electrode (Miyamoto: Fig. 1, 22 & Paragraph [0027]) face the pair of first electrodes (Sato: Fig. 2, 3 and 5 & Paragraph [0063]), and a receiving hole portion (Sato: Fig. 2, 10) for receiving the electron emitted from the pair of first electrodes (Sato: Fig. 2, 3 and 5 & Paragraph [0063]) is disposed in each approximate center of both end surfaces.

In regards to claim 10. Sato in view of Miyamoto and further in view of Yamashita and further in view of OTA discloses the ion source device according to claim 9, wherein a cylindrical surface (OTA: Fig. 1, 101 & Paragraph [0044]) of the second electrode (Miyamoto: Fig. 1, 22 & Paragraph [0027]) has the hole portion (Sato: Fig. 2, 10) through which the ion is extracted.

In regards to claim 11. Sato in view of Miyamoto and further in view of Yamashita and further in view of OTA discloses the ion source device according to claim 10, wherein the ion source device has a cylindrical shape (OTA: Fig. 1, 101 & Paragraph [0044]) having a second center axis, and wherein the hole portion (Sato: Fig. 2, 10) of the second electrode (Miyamoto: Fig. 1, 22 & Paragraph [0027]) is disposed on the second center axis (OTA: Fig. 1, C & Paragraph [0049]).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sato [US 2014/0353518 A1] in view of Miyamoto [US 2010/0038556 A1] in view of Yamashita [JP 2001-126630 A1] and further in view of Kageyama [US 4,423,355]
In regards to claim 13. Sato in view of Miyamoto and further in view of Yamashita discloses the ion source device according to claim 5, wherein the pair of first electrodes (Sato: Fig. 2, 3 and 5 & Paragraph [0063])
Sato in view of Miyamoto and further in view of Yamashita does not specify electrodes is supported by a cooling pipe with respect to the vacuum box, is disposed inside the vacuum box, and is cooled by a refrigerant cooling through the cooling pipe.
Kageyama discloses electrodes (Fig. 15d, 10) is supported by a cooling pipe (Column 11, in lines 1-21) with respect to the vacuum box (Fig. 12, 5), is disposed inside the vacuum box (Fig. 12, 5), and is cooled by a refrigerant cooling through the cooling pipe (Column 11, in lines 1-21).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Sato with electrodes is supported by a cooling pipe with respect to the vacuum chamber, is disposed inside the vacuum chamber, and is cooled by a refrigerant cooling through the cooling pipe purpose to be constructed as a pipe in which a fluid passes for performing a cooling effect as disclosed by Kageyama (Column 11, in lines 1-21).
In regards to claim 14. Sato in view of Miyamoto and further in view of Yamashita A discloses the ion source device according to claim 13, wherein a predetermined potential (Yamashita Fig. 1 & Paragraph [0014-22]) is applied to the pair of first electrodes (Sato: Fig. 2, 3 and 5 & Paragraph [0063]) via an electric wire disposed in the cooling pipe (Kageyama Column 11, in lines 1-21).
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sato [US 2014/0353518 A1] in view of Miyamoto [US 2010/0038556 A1] in view of Yamashita [JP 2001-126630 A1] and further in view of Vane [US 2018/0350564 A1].
In regards to claim 15. Sato in view of Miyamoto and further in view of Yamashita discloses the ion source device according to claim 5, wherein the extraction electrode (Sato: Fig. 2, 22) and the intermediate electrode (Sato: Fig. 2, 20) are attached to each support, are supported with respect to the vacuum box (Sato: Fig. 2, 116) by each support (Sato: Fig. 2, 34-32), are respectively disposed inside the vacuum box (Sato: Fig. 2, 116), and one end of each support (Sato: Fig. 2, 34-32)is guided to an outside of the vacuum box (Sato: Fig. 2, 116) 
Sato in view of Miyamoto and further in view of Yamashita does not specify via a vacuum seal.
Vane discloses via a vacuum seal (Paragraph [0031 & 0034])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Sato with via a vacuum seal for purpose of used so that the plasma chamber is under vacuum and the electrode is at atmospheric pressure and to avoid damaging sputtering inside the chamber and to raise the power of an RF hollow cathode electrode discharge to enable low voltage, high current operation to prevent overheating, erosion of the electrode, and particulate generation as disclosed by Vane (Paragraph [0015]).
In regards to claim 16. Sato in view of Miyamoto and further in view of Yamashita discloses the ion source device according to claim 15, wherein the support (Sato: Fig. 2, 34-30 & Paragraph [0035]) to which the intermediate electrode (Sato: Fig. 2, 20) is attached is attached to the support to which the extraction electrode (Sato: Fig. 2, 22) is attached via an insulator (Sato: Fig. 2, 34-30 & Paragraph [0035]).
Conclusion
                                                                                                                                                                                          THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844